Fourth Court of Appeals
                               San Antonio, Texas
                                      July 21, 2017

                                   No. 04-17-00349-CV

                        IN THE INTEREST OF M.G., CHILD,

                From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016PA02386
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
       The Appellant's Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant's Brief is due August 2, 2017. FURTHER MOTIONS FOR EXTENSION OF TIME
ARE DISFAVORED.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2017.



                                                 ___________________________________
                                                 Luz Estrada
                                                 Chief Deputy Clerk